Case 20-40535-JMM              Doc 129    Filed 01/04/21 Entered 01/04/21 13:58:19       Desc Main
                                         Document     Page 1 of 3


 Brent T. Robinson, Esq. (ISB No. 1932)
 W. Reed Cotten, Esq. (ISB No. 8976)
 ROBINSON & COTTEN
 Attorneys at Law
 616 Fremont
 P.O. Box 396
 Rupert, ID 83350-0396
 Telephone No. (208) 436-4717
 Facsimile No. (208) 436-6804
 Email Address: btr@idlawfirm.com
                 wrc@idlawfirm.com

 Attorneys for Debtors Dille

              *****
 Aaron J. Tolson, Esq. (ISB No. 6558)
 TOLSON & WAYMENT
 2677 E. 17th Street, Suite 300
 Ammon, ID 83406
 Telephone No. (208) 228-5221
 Facsimile No. (208) 228-5200
 Email Address: ajt@aaronjtolsonlaw.com

 Attorneys for Mountain West Ag LLP



                                   UNITED STATES BANKRUPTCY COURT
                                           DISTRICT OF IDAHO

 In Re:                                                )    Case No. 20-40535 JMM
                                                       )   (Chapter 11 – Subchapter 5)
          JOSEPH LEE DILLE,                            )
            aka JOSEPH L. DILLE and                    )
          JANA LYNN DILLE,                             )
            aka JANA L. DILLE,                         )
                                                       )
                                   Debtors.            )
                                                       )     Case No. 20-40856 JMM
 In Re:                                                )     (Chapter 11 – Subchapter 5)
                                                       )
          MOUNTAIN WEST AG LLP,                        )
                                                       )
                                   Debtor.             )

                                     DISCLOSURE OF WITNESSES

                  COME NOW the debtors Joseph Lee Dille and Jana Lynn Dille, by and through

 their attorney of record, Brent T. Robinson of the firm of ROBINSON & COTTEN and hereby



 Disclosure of Witnesses - 1
Case 20-40535-JMM              Doc 129    Filed 01/04/21 Entered 01/04/21 13:58:19       Desc Main
                                         Document     Page 2 of 3


 disclose and identify the following witnesses that may be called at the time of the hearing

 scheduled for January 11, 2021:

                           Joseph Lee Dille
                           Jana Lynn Dille
                           __________________

                  DATED this 4th day of January 2021.

                                                        ROBINSON & COTTEN


                                                        By: /s/ Brent T. Robinson
                                                           Brent T. Robinson




 Disclosure of Witnesses - 2
Case 20-40535-JMM              Doc 129    Filed 01/04/21 Entered 01/04/21 13:58:19   Desc Main
                                         Document     Page 3 of 3


                                         CERTIFICATE OF SERVICE

                I HEREBY CERTIFY that on the 4th day of January 2021 the within and
 foregoing document was filed electronically using the Court’s CM/ECF system, and upon
 such filing the CM/ECF registered participants in this case were served electronically as
 follows:

              •   David A Coleman david@crctflaw.com
              •   stourte DLL Finance LLC sara.tourte@dllgroup.com
              •   Matthew W Grimshaw matt@grimshawlawgroup.com,
                  ID22@ecfcbis.com
              •   R Ron Kerl Ron@cooper-larsen.com, kelli@cooper-
                  larsen.com,bobbi@cooper-larsen.com
              •   Rhett Michael Miller rhett@pmt.org
              •   Brent T Robinson btr@idlawfirm.com,
                  bcl@idlawfirm.com;bjh@idlawfirm.com
              •   Michael G Schmidt mgs@lukins.com, tboyddavis@lukins.com
              •   Sheila Rae Schwager sschwager@hawleytroxell.com,
                  dsorg@hawleytroxell.com
              •   US Trustee ustp.region18.bs.ecf@usdoj.gov
              •   Jeremy Vaughn sks&t@idaho-law.com
              •   Brent R. Wilson bwilson@hawleystoxell.com
              •   Lewis Nishioka Stoddard lewis@hwmlawfirm.com
              •   Derrick J. O’Neill doneill@idalaw.com
              •   Louis V. Spiker lvs@magicvalleylaw.com
              •   Andrew S. Jorgensen Andrew.jorgensen@usdoj.gov

                  That a copy of said document was also sent via U. S. mail, postage paid, to
 the following:
                  PRA Receivables Management, LLC
                  PO Box 41021
                  Norfolk, VA 23541

                  Specialized Loan Servicing, LLC
                  14841 Dallas Parkway, Suite 425
                  Dallas, TX 75254

                  Mr. and Mrs. Joseph Dille
                  2764 Sundance Drive
                  Twin Falls, Idaho 83301


                                                        /s/ Brent T. Robinson
                                                       Brent T. Robinson




 Disclosure of Witnesses - 3
